Case 3:19-cv-00313-BAJ gtake oF PGUistana 05/16/19 Page 1 of 2
Secretary of State

=
Legal Services Section
04/29/2019 P.O. Box #4125, Baton Rouge, LA 70804-9125
(225) 922-0415

SENTRY SELECT INSURANCE COMPANY
ci0 C T CORPORATION SYSTEM

3867 PLAZA TOWER DR

BATON ROUGE, LA 70816

Suit No.: 682087
19TH JUDICIAL DISTRICT COURT
EAST BATON ROUGE PARISH

SHERMAINE MASSEY
VS
‘CAYETANO DOMINGUEZ, ET AL

Dear SirfMadam:

| am enclosing @ citation served in regard to the above entitled proceeding. If you are not the intended recipient of
this document, please return it to the above address with a letter of explanation. All other questions regarding this
document should be addressed to the attorney that filed this proceeding.

Yours very truly,
‘R. KYLE ARDOIN
Secretary of State
Served on: R. KYLE ARDOIN Date: 04/26/2019
“Served by: LKLING Title) DEPUTY SHERIFF EXHIBIT
1
No: 1116904

KS

 

 

i

 

 

wena
Case 3:19-cv-00313-BAJ-RLB Document1-1 05/16/19 Page 2 of 2

SERVICE COPY
co: GAMROCOLNAD ALAA OE
D1824747
CITATION
SHERMAINE MASSEY NUMBER C-682087 SISC. 24
(Plaintiff) :
Vs 19"* JUDICIAL DISTRICT COURT

PARISH OF EAST BATON ROUGE
CAYETANO DOMINGUEZ, ET AL

(Defendant) STATE OF LOUISIANA
TO: SENTRY SELECT INSURANCE COMPANY SERVE
THROUGH ITS AGENT FOR SERVICE R.KYLE ARDOIN
OF PROCESS: LOUISIANA SECRETARY OF STATE
APR 26 2079
. SECRETARY OF STATE
GREETINGS: COMMERCIAL DIVISION

Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
sued for.

"You must EITHER do what the petition asks OR, within fifteen (15) days after you have received
these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at
300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file

an answer or legal pleading within fifteen (15) days, a judgment may be rendered against you without further
notice.

This citation was issued by the Clerk of Court for East Baton Rouge Parish on APRIL 23, 2019.

Deputy-Clerk af Court for
Doug Welborn, Clerk of Court

 

Requesting Attorney: DAY, JUSTIN A

 

(225) 292-7410
*The following documents are attached:
PETITION FOR DAMAGES
SERVICE INFORMATION:
Received on the day of ,20____ and on the day of 20 , Strved on the above named party as
foltows:

 

“PERSONAL SERVICE: On the party hercin named nt

 

DOMICILIARY SERVICE: On the within named , by leaving the same at his domicite ins this parish in the hands of
, person of suitnble age and discretion residing in the suid domicile at

 

SECRETARY OF STATE: By tendering same to the within named, by handing same to

 

NUE AND DILIGENT: Afier ditigent search and inquiry, was unable to find the within named or his domicile, or anyone
legally authorized to represent him, :

RETURNED: Parish of East Baton Rouge, this

dayof_ 20.

 

SERVICES, ———
ibe Pah a a ag RECEIVED
CITATION-2000 APR 25 2019
EBR SHERIFF'S OFFICE
